DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention I, drawn to a physiological sensor of claims 1-12 in the reply filed on 7/13/22 is acknowledged.  The traversal is on the ground(s) that there would be no search burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 13-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensing element to detect a physiological information from a patient’s skin,” in claim 1, which corresponds to “skin electrode, temperature sensor, pressure sensor, flow sensor, infrared or other pulse oximetry sensor, or the like” (see para [0020] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0259015 to Caspers.
For claim 1, Caspers discloses a physiological sensor (Abstract) comprising:
a sensing element (one of 24a, 24b, 24c, 24d, 24e, or 24f) (Figs. 1-2) (para [0043]) to detect a physiological information from a patient’s skin (para [0046]);
a substrate (21/23) (Fig. 1) (para [0048]) configured to hold the sensing element on the patient’s skin (para [0048]);
at least two contact probes (two of 24a, 24b, 24c, 24d, 24d, or 24f not relied upon above for the claimed “sensing element”) (Figs. 1-2) (para [0043]) on the substrate (see Figs. 1-2) (para [0043]), wherein the contact probes are positioned on the substrate such that they are in galvanic contact with the patient’s skin when the substrate is fully contacting the patient’s skin (para [0043] and [0046]); and
a controller configured to measure impedance between the at least two contact probes (para [0043] and [0046]) and determine whether the substrate has lifted from the patient’s skin based on the impedance (para [0029] and [0065]).
For claim 2, Caspers further discloses wherein the controller is configured to determine that the substrate has lifted from the patient’s skin if the impedance exceeds a threshold impedance (para [0065]).
For claim 3, Caspers further discloses wherein the controller is further configured to transmit a sensor off alert if the substrate has lifted from the patient’s skin (para [0004]).
For claim 4, Caspers further discloses wherein the physiological sensor is a wireless sensor (para [0037]) further comprising a wireless transmitter (para [0037]), and wherein the controller is further configured to operate the wireless transmitter to transmit the sensor off alert (para [0035]).
For claim 5, Caspers further discloses wherein the sensing element is a temperature sensor (para [0016]) and the physiological information is skin temperature (para [0046]), and wherein the physiological sensor is a wireless temperature sensor (para [0037]) configured to (Examiner’s Note: functional language, i.e., capable of) measure temperature of an infant (para [0046], the temperature sensor measures temperatures of a skin surface and therefore capable of measuring temperature of an infant, since infants have a skin surface), and wherein the wireless temperature sensor is configured to (Examiner’s Note: functional language, i.e., capable of) transmit the sensor off alert to an infant care device housing the infant (Examiner’s Note: the “infant care device housing the infant” is not part of the “physiological sensor”) (para [0004] and [0037]).
For claim 6, Caspers further discloses at least three contact probes (three of 24a, 24b, 24c, 24d, 24d, or 24f) (Fig. 2), wherein the controller is configured to (Examiner’s Note: functional language, i.e., capable of) measure at least two impedances between the at least three contact probes (para [0043], [0046], and [0052]).
For claim 7, Caspers further discloses wherein the controller is further configured to determine a difference between each of the at least two measured impedances (para [0046] and [0052]), wherein the controller is configured to determine that the substrate has lifted from the patient’s skin if the different between any of the at least two measured impedances exceeds a threshold difference (para [0010] and [0065]).
For claim 8, Caspers further discloses wherein the controller is configured to measure at least three impedances between at least three pairs of contact probes formed by at least three contact probes (para [0043], [0046], and [0052]).
For claim 9, Caspers further discloses wherein the at least three pairs form a perimeter around the sensing element (Fig. 3, which shows the probes around a perimeter) (para [0047], which states “[a]dditional sensors may also be provided closer to the centre of the device near to the aperture 22”).
For claim 10, Caspers further discloses at least four contact probes (four of 24a, 24b, 24c, 24d, 24d, or 24f) (Fig. 2), wherein the controller is configured to (Examiner’s Note: functional language, i.e., capable of) measure at least two impedances between at least two pairs of contact probes formed by the at least four contact probes (para [0043], [0046], and [0052]).
For claim 12, Caspers further discloses at least four contact probes (four of 24a, 24b, 24c, 24d, 24d, or 24f) (Fig. 2), wherein the controller is configured to (Examiner’s Note: functional language, i.e., capable of) measure at least four impedances between at least four pairs of contact probes formed by the at least four contact probes (para [0043], [0046], and [0052]), wherein the at least four pairs form a perimeter around the sensing element (Fig. 3, which shows the probes around a perimeter) (para [0047], which states “[a]dditional sensors may also be provided closer to the centre of the device near to the aperture 22”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspers in view of U.S. Patent Application Publication No. 2018/0084667 to Saeidi et al. (hereinafter “Saeidi”).
For claim 11, Caspers does not expressly disclose wherein the at least two impedances are measured between contact probes on opposite sides of the sensing element such that the at least two impedances are measured across the sensing element.
However, Saeidi teaches wherein the at least two impedances are measured between contact probes on opposite sides of the sensing element such that the at least two impedances are measured across the sensing element (para [0011]).
It would have been obvious to a skilled artisan to modify Caspers wherein the at least two impedances are measured between contact probes on opposite sides of the sensing element such that the at least two impedances are measured across the sensing element, in view of the teachings of Saeidi, for the obvious advantage of determining voltage drop across the sensing element (as opposed to voltage drop between adjacent probes), which will give relative contact strength across the surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791